Name: 86/411/EEC: Commission Decision of 30 July 1986 approving a programme pursuant to Council Regulation (EEC) No 895/85 on a common measure to improve the structures of the wine-making sector in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  Europe;  agricultural activity;  agricultural structures and production; NA
 Date Published: 1986-08-23

 Avis juridique important|31986D041186/411/EEC: Commission Decision of 30 July 1986 approving a programme pursuant to Council Regulation (EEC) No 895/85 on a common measure to improve the structures of the wine-making sector in Greece (Only the Greek text is authentic) Official Journal L 237 , 23/08/1986 P. 0032 - 0033*****COMMISSION DECISION of 30 July 1986 approving a programme pursuant to Council Regulation (EEC) No 895/85 on a common measure to improve the structures of the wine-making sector in Greece (Only the Greek text is authentic) (86/411/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 895/85 of 1 April 1985 on a common measure to improve the structures of the wine-making sector in Greece (1), and in particular Article 2 (2) thereof, Whereas on 7 February 1986 the Greek Government forwarded a programme for restructuring certain areas planted with vines in Greece and on 12 March 1986, at the Commission's request, forwarded certain details and corrections; Whereas the programme contains the information referred to in Article 3 of Regulation (EEC) No 895/85 to show that the objectives of the Regulation can be achieved; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas, in accordance with Article 7 of Regulation (EEC) No 895/85, the procedures must be drawn up, in agreement with the Greek Government, for the periodic communication to the Commission of the information referred to in Article 6 (2) of the Regulation concerning the implementation of the programme; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The programme for restructuring certain areas planted with vines in Greece, forwarded by the Greek Government on 7 February 1986, concerning which supplementary information was submitted on 12 March 1986, is hereby approved. Article 2 1. Before 1 July each year the Greek Government shall submit a progress report on the programme referred to in Article 1. The report shall contain the following information: - the state of advance, for the preceding calendar year, of the measures provided for in the programme, listed in Article 3 of Regulation (EEC) No 895/85, with details of the areas where the restructuring operations are in progress and the type of operation (grubbing up or/and replanting), - details of the areas in categories 1 and 2, within the meaning of Article 29 of Regulation (EEC) No 337/79 (2), undergoing restructuring, and the extent of the areas in category 3 where vineyards are being grubbed, - the number of beneficiaries per year and groups formed for the purposes of grouped or collective operations, with the number of their members, - in cases of collective restructuring in a context of land consolidation, the number of consolidation operations and land parcels before and after the operation, - as regards technical assistance, the number of persons employed during the year, with their date of recruitment, terms of employment and place of employment; a detailed breakdown of expenditure for technical assistance, the number of courses organized, hours worked and number of wine-growers attending, - additional provisions to ensure that accompanying measures relate solely to requirements arising from vineyard restructuring operations provided for in the programme, - confirmation that the land improvement measures (clearance, measures to combat erosion, access roads to plots) have not received aid under other common measures; if other common measures are being applied in the same areas for similar schemes, those common measures shall be applied by priority, and any expenditure shall be charged thereto, - additional provisions to ensure effective supervision of the implementation of the programme and the outcome of such supervision, - particulars regarding expenditure during the calendar year in question, broken down between the various operations, with indications of the funding sources, - in cases where the scale of the operations and expenditure diverge significantly from the programme forecasts: indication of reasons. 2. Not less than every two years, the Greek authorities responsible for implementing the programme and the Commission departments shall meet to monitor progress. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 30 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 97, 4. 4. 1985, p. 2. (2) OJ No L 54, 5. 3. 1979, p. 1.